Case 1:18-cv-01904-SEB-MJD Document 438 Filed 08/20/21 Page 1 of 4 PageID #: 11535




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  WHOLE WOMAN'S HEALTH ALLIANCE,                       )
  ALL-OPTIONS, INC.,                                   )
  JEFFREY GLAZER M.D.,                                 )
                                                       )
                                Plaintiffs,            )
                                                       )
                             v.                        )    No. 1:18-cv-01904-SEB-MJD
                                                       )
  TODD ROKITA Attorney General of the State of )
  Indiana, in his official capacity,                   )
  KRISTINA BOX Commissioner of the Indiana             )
  State Department of Health, in her official          )
  capacity,                                            )
  JOHN STROBEL M.D., President of the Indiana )
  Medical Licensing Board of Indiana, in his official )
  capacity,                                            )
  KENNETH P. COTTER St. Joseph County                  )
  Prosecutor, in his official capacity and as          )
  representative of a class of all Indiana prosecuting )
  attorneys with authority to prosecute felony and     )
  misdemeanor offenses,                                )
                                                       )
                                Defendants.            )


                           The Honorable Sarah Evans Barker, Judge
                                  Entry for August 20, 2021

         The Court on its own motion, hereby VACATES the status conference concerning

  "Licensure Requirement" currently set for September 23, 2021 at 10:15 a.m. and RESETS the

  hearing on September 30, 2021 at 2:00 p.m. in Room 216 of the United States Courthouse in

  Indianapolis, Indiana.
Case 1:18-cv-01904-SEB-MJD Document 438 Filed 08/20/21 Page 2 of 4 PageID #: 11536




  Distribution:

  Amanda Lauren Allen
  LAWYERING PROJECT
  aallen@lawyeringproject.org

  Christopher Michael Anderson
  INDIANA ATTORNEY GENERAL
  christopher.anderson@atg.in.gov

  H. Christopher Bartolomucci
  SCHAERR &#124; JAFFE LLP
  cbartolomucci@schaerr-jaffe.com

  Athanasia Charmani
  thania.charmani@probonolaw.com

  Paul M. Eckles
  paul.eckles@probonolaw.com

  Thomas M. Fisher
  INDIANA ATTORNEY GENERAL
  tom.fisher@atg.in.gov

  Lara Flath
  lara.flath@skadden.com

  Scott David Goodwin
  SCHAERR JAFFE LLP
  sgoodwin@schaerr-jaffe.com

  James A. Heilpern
  SCHAERR JAFFE LLP
  jheilpern@schaerr-jaffe.com

  Michelle Honor
  ATTORNEY AT LAW
  michelle.honor@skadden.com

  Kian J. Hudson
  INDIANA ATTORNEY GENERAL
  kian.hudson@atg.in.gov

  Kathrine D. Jack
  LAW OFFICE OF KATHRINE JACK
  kjack@jacklawoffice.com
Case 1:18-cv-01904-SEB-MJD Document 438 Filed 08/20/21 Page 3 of 4 PageID #: 11537




  Erik S. Jaffe
  SCHAERR JAFFE LLP
  ejaffe@schaerr-jaffe.com

  Mollie M. Kornreich
  mollie.kornreich@probonolaw.com

  Richard G. McDermott
  OFFICE OF CORPORATION COUNSEL
  rmcdermo@indygov.org

  Derek R. Molter
  ICE MILLER LLP (Indianapolis)
  derek.molter@icemiller.com

  Julia Catherine Payne
  INDIANA OFFICE OF THE ATTORNEY GENERAL
  Julia.Payne@atg.in.gov

  Morgan Petkovich
  ATTORNEY AT LAW
  One Manhattan West
  New York, NY 10001-8602

  Michael M. Powell
  ATTORNEY AT LAW
  michael.powell@probonolaw.com

  Joshua J. Prince
  SCHAERR JAFFE LLP
  jprince@schaerr-jaffe.com

  Juanluis Rodriguez
  LAWYERING PROJECT
  prodriguez@lawyeringproject.org

  Robert Austin Rowlett
  INDIANA ATTORNEY GENERAL
  Robert.Rowlett@atg.in.gov

  Gene C. Schaerr
  SCHAERR JAFFE LLP
  gschaerr@schaerr-jaffe.com
Case 1:18-cv-01904-SEB-MJD Document 438 Filed 08/20/21 Page 4 of 4 PageID #: 11538




  Sneha Shah
  LAWYERING PROJECT
  sshah@lawyeringproject.org

  Rupali Sharma
  LAWYERING PROJECT
  rsharma@lawyeringproject.org

  Melissa C. Shube
  LAWYERING PROJECT
  mshube@lawyeringproject.org

  Erin A. Simmons
  ATTORNEY AT LAW
  erin.simmons@probonolaw.com

  Mollie Ann Slinker
  INDIANA ATTORNEY GENERAL
  mollie.slinker@atg.in.gov

  Stephanie Toti
  LAWYERING PROJECT
  stoti@lawyeringproject.org

  Amy Van Gelder
  LAW FIRM
  amy.vangelder@probonolaw.com
